The claimant claims compensation for services rendered and moneys expended in behalf of a committee appointed by the Legislature under House Joint Resolution No. 21, adopted by the 49th General Assembly. The Legislature at the 1915 session appropriated the sum of $10,000.00 for the expenses of said committee. The evidence shows that this committee met and that claimant performed his services after the 1915 session of the Legislature had adjourned. The evidence further shows that the committee met and organized in July, 1915, and that on July 7, 1915, the claimant was appointed as attorney, assistant secretary and investigator for said committee. Under the decision of the Supreme Court in the case of Fergus v. Russell, 270 Ill., 304, and under the provisions of the State Constitution, we are of the opinion that the committee acted without authority after the adjournment of the Legislature and that the State is not liable for any services or expenses incurred by the committee or by anyone employed by the committee after the sine die adjournment of the Legislature. The claim is therefore rejected.